          Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                            No. 3:15-CR-00280

         v.                                              (Judge Brann)

    EDWARD JETER,

                 Defendant.

                                MEMORANDUM OPINION

                                        MARCH 23, 2021

        Currently pending before the Court is Edward Jeter’s motion for

reconsideration of this Court’s prior Order denying without prejudice his motion for

compassionate release.1 This Court denied Jeter’s motion for compassionate release

after concluding that he had not exhausted his administrative remedies, as required

by 18 U.S.C. § 3582(c)(1)(A).2 Jeter now moves for reconsideration and argues that

this Court should find that exhausting his administrative remedies would be futile,

as he submitted an administrative request, and that request was denied.3

I.      BACKGROUND

        In 2015, Jeter was charged in a criminal information4 with receipt of child

pornography, in violation of 18 U.S.C. § 2252(a)(2).5 Jeter pled guilty, without the



1
     Doc. 88.
2
     Doc. 85.
3
     Doc. 88 at 2-4.
4
     Jeter waived his right to indictment. Doc. 19.
5
     Doc. 16.
          Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 2 of 8




benefit of a plea agreement, to that charge and was sentenced to 78 months’

imprisonment.6 The Court imposed that sentence for several reasons. First, the Court

noted the seriousness of Jeter’s crime of conviction, which occurred over a lengthy

period of time and involved images of young children being abused; in the Court’s

view, there was “[no]thing worse than” Jeter’s offense.7 The Court also considered

Jeter’s lack of a serious criminal history, his upbringing, and the need to deter others

from committing similar offenses.8

        In December 2020, Jeter filed a motion for compassionate release, asserting

that he is obese, which places him at a higher risk of serious illness or death should

he contract COVID-19.9 The Government responded that Jeter’s motion for

compassionate release was premature because he failed to exhaust his administrative

remedies and, in any event, the motion was without merit.10 This Court concluded

that Jeter’s motion must be dismissed without prejudice because he had failed to

exhaust his administrative remedies.11 Jeter has now filed this motion for

reconsideration and, for the following reasons, the motion for reconsideration will

be granted, but his motion for compassionate release will be denied.




6
     Docs. 25, 44.
7
     Doc. 65 at 18.
8
     Id. at 19-20.
9
     Doc. 79 at 8.
10
     Doc. 81.
11
     Doc. 85.
                                           2
            Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 3 of 8




II.      DISCUSSION

         To properly support a motion for reconsideration, a movant must demonstrate

“at least one of the following: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court granted the

motion; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.”12 Arguably, Jeter has demonstrated none of three grounds for

reconsideration, as there is no intervening change in controlling law, no new

evidence, and it is undisputed that Jeter had not exhausted his administrative

remedies at the time the Court dismissed his motion for compassionate release.

         It is, however, apparent to the Court that Jeter has now exhausted his

administrative remedies.13 In the interests of judicial economy, the Court will

therefore grant Jeter’s motion for reconsideration and consider the merits of his

motion for compassionate release.

         Turning to the merits of Jeter’s underlying motion for compassionate release,

the Court concludes that the motion must be denied. “[A]s a general matter, a court

cannot modify a term of imprisonment after it has been imposed without specific



12
      In re Vehicle Carrier Servs. Antitrust Litig., 846 F.3d 71, 87 (3d Cir. 2017) (ellipsis and internal
      quotation marks omitted).
13
      See United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020) (holding that a movant may file
      a motion for compassionate release with the district court “thirty days after the warden receives
      his request” for home confinement, even if the movant did not further appeal the denial of any
      such request). Because Jeter filed his request with the warden at his place of confinement on
      January 15, 2021, his administrative remedies were effectively exhausted on February 15,
      2021. Doc. 88-1 at 1.
                                                      3
          Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 4 of 8




authorization.”14 Congress has provided courts with the authority to modify

sentences through its enactment of 18 U.S.C. § 3582(c)(1)(A). That statute permits

courts to reduce an inmate’s sentence if the inmate has exhausted his administrative

remedies and if, as relevant here, “extraordinary and compelling reasons warrant

such a reduction.”15 Courts must also consider the relevant § 3553(a) sentencing

factors16 and whether “the defendant is . . . a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).”17

        Congress has not defined the term “extraordinary and compelling.” However,

the Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”18 Nevertheless, this definition is not authoritative, as

“[t]he Commission has not updated its policy statement to account for the changes

imposed by the First Step Act, and the policy statement is now clearly outdated.”19

Thus, while “the Policy Statement provides useful guidance for district courts in

assessing a defendant’s eligibility for compassionate release, . . . it does not constrain

a court’s independent assessment of whether ‘extraordinary and compelling reasons’



14
     McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
15
     18 U.S.C. § 3582(c)(1)(A)(i).
16
     Id.
17
     U.S. Sentencing Guidelines Manual § 1B1.13(2).
18
     USSG § 1B1.13, cmt. n.1(A).
19
     United States v. Rodriguez, 451 F.Supp.3d 392, 397 (E.D. Pa. 2020).
                                                4
          Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 5 of 8




warrant a sentence reduction under § 3852(c)(1)(A).”20 “The burden rests with the

defendant to show that a reduction in sentence is proper.”21

        Even assuming that Jeter has met his burden of establishing that extraordinary

and compelling reasons weigh in favor of compassionate release,22 the Court

concludes that any such reasons are outweighed by the relevant § 3553(a) sentencing

factors and danger that Jeter poses to the community.

        The relevant sentencing factors to consider under § 3553(a) include, inter alia,

(1) “the nature and circumstances of the offense and the history and characteristics

of the defendant”; (2) “the need for the sentence imposed . . . to protect the public

from further crimes of the defendant”; (3) “the need for the sentence imposed . . . to

afford adequate deterrence to criminal conduct”; and (4) “the need for the sentenced

imposed . . . to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense.”23




20
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
21
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).
22
     The Government acknowledges that Jeter is obese, with a body mass index of 33.8. Doc. 81 at
     21. This is ordinarily sufficient to demonstrate that extraordinary and compelling reasons exist
     to grant Jeter’s motion, as obesity renders individuals more susceptible to serious illness or
     death should they contract COVID-19. United States v. Barlow, No. 4:19-CR-00155-01, 2020
     WL 6445988, at *3 (M.D. Pa. Nov. 3, 2020). The Government argues that extraordinary and
     compelling reasons nevertheless do not exist because Jeter contracted COVID-19 and
     recovered after displaying only minor symptoms. Doc. 81 at 22-25. The Court need not resolve
     this issue, as it will deny the motion on other grounds.
23
     18 U.S.C. § 3553(a).
                                                   5
          Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 6 of 8




        As to the nature and circumstances of the offense and the history and

characteristics of the defendant, the Court notes that the offense was incredibly

serious. For an extended period of time, Jeter downloaded 94 videos and 2,163

images of child pornography—images and videos that included graphic molestation

of children as young as two years old.24 Although Jeter did not produce or distribute

that pornography, “all child pornography ‘feeds the child pornography market[,]

supports demand in the national market[,] and is essential to its existence.’”25 Thus,

in a very real sense, “[c]hildren are exploited, molested, and raped for the prurient

pleasure of [Jeter] and others who support suppliers of child pornography.”26 Jeter’s

actions were not only abhorrent, but contributed to the suffering of numerous

children who were victimized during the production of the child pornography that

Jeter downloaded.

        As to Jeter himself, although he does not have a lengthy criminal history, he

does have a prior conviction for criminal possession of a weapon.27 Moreover, Jeter

appears to have had an ordinary childhood with no abuse, he enjoyed the support of

his mother, and he earned his GED.28 There is nothing in Jeter’s history that would




24
     Doc. 33 at 4-6.
25
     United States v. Lee, No. 4:14-CR-00254, 2020 WL 127996, at *9 (M.D. Pa. Jan. 10, 2020)
     (quoting United States v. Holston, 343 F.3d 83, 90 (2d Cir. 2003) (brackets and ellipsis
     omitted).
26
     United States v. Goff, 501 F.3d 250, 259 (3d Cir. 2007).
27
     Doc. 33 at 8-9, 11.
28
     Id. at 9-11.
                                                 6
          Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 7 of 8




explain his actions and, indeed, his history would suggest that Jeter should have

known better than to engage in this conduct.

        As to the need to protect the public from further crimes of the defendant, the

Court finds that requiring that Jeter serve his full incarcerative sentence is necessary.

As noted previously, Jeter downloaded child pornography for a lengthy period of

time and gratified himself with those images and videos. This contributed to the

abuse of those young children, and suggests that Jeter may be a danger to young

children.29

        Third, given the severity of the underlying crime, providing adequate

deterrence by having Jeter serve the entirety of his sentence is necessary. Finally, an

early release would not adequately reflect the seriousness of the offense, promote

respect for the law, or provide just punishment for the offense. Jeter is already

serving a sentence that is below the bottom of the applicable Sentencing Guidelines

range, and requiring that he serve the full term of his sentence is necessary to achieve

these sentencing goals.

        After weighing the applicable considerations, the Court concludes that the

relevant § 3553(a) factors—most notably the extremely serious nature of the

offense—outweigh any possible extraordinary and compelling reasons that could




29
     For the same reasons, the Court finds that Jeter is “a danger to the safety of any other person
     or to the community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13(2)
                                                 7
        Case 3:15-cr-00280-MWB Document 89 Filed 03/23/21 Page 8 of 8




justify granting compassionate release. Accordingly, the Court will deny Jeter’s

motion for compassionate release.

III.   CONCLUSION

       For the foregoing reasons, Jeter’s motion for reconsideration will be granted,

but his motion for compassionate release will be denied.

       An appropriate Order follows.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                          8
